Citation Nr: 0821032	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1990 to May 1991, including service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  He also had over 20 years of service with the 
United States Marine Corps Reserves.

This appeal arose from a May 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO) which, in part, denied the 
veteran's claim of entitlement to service connection for 
sleep apnea.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing, held by means of video 
teleconferencing, in March 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

This case was remanded by the Board in August 2005 and 
December 2006 for additional evidentiary development.  This 
was accomplished, and in September 2007 the VA Appeals 
Management Resource Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim for entitlement to service connection for 
sleep apnea.  The veteran's claims folder has been returned 
to the Board for further appellate proceedings.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for narcolepsy, was granted in a September 2007 
decision by the RO in Huntington, West Virginia.  Since the 
claim was granted, the appeal as to that issue has become 
moot.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed sleep apnea and his military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for sleep apnea, which 
he claims is a result of Persian Gulf service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated July 31, 2003 which informed the 
veteran that the evidence must demonstrate "a relationship 
between your current disability and an injury, disease or 
event in military service."  With respect to the veteran's 
undiagnosed illness contentions, the veteran was also advised 
in the July 2003 letter that presumptive service connection 
was available for certain chronic diseases for veterans who 
served in Southwest Asia during the Gulf War.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced July 
2003 letters, as well as additional letters from the AMC 
[issued subsequent to the Board's August 2005 and December 
2006 remands] dated September 30, 2005 and December 21, 2006.  
[The Board notes in passing a letter from the RO dated 
January 23, 2001; however, this letter is not VCAA-compliant 
and will be discussed no further].  Specifically, the veteran 
was advised in the August 2005 and December 2006 letters that 
VA is responsible for obtaining records from any Federal 
agency, to include military records, outpatient records from 
VA treatment facilities and records from the Social Security 
Administration.  The July 2003 and September 2005 letters 
specifically noted that outpatient treatment records from the 
VA Medical Center (VAMC) in Gainesville and the VA Outpatient 
Clinic (OPC) in Orlando had been received.  All three letters 
further indicated that a VA examination would be scheduled if 
necessary to adjudicate his claim.  

With respect to private treatment records, the September 2005 
and December 2006 letters informed the veteran that VA would 
make reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with all three letters, 
and the veteran was asked to complete this release for each 
private healthcare provider so that VA could obtain these 
records on his behalf.  

The September 2005 and December 2006 letters further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
that we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in the original letters].  

The September 2005 and August 2006 letters also specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced December 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the December 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Federal Circuit Court and Veterans Claims Court have 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV). (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the December 2006 notice was 
provided to the veteran, the claim was readjudicated in a 
September 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran.  The veteran 
was also provided with VA examinations in May 2001 and April 
2006, the reports of which reflect that the examiner reviewed 
the veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examination and 
rendered appropriate diagnoses and opinions.  An addendum 
opinion was sought in January 2007 in accordance with the 
Board's remand instructions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified before the 
undersigned in March 2005.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).
Analysis

With respect to Hickson element (1), of record diagnoses of 
obstructive sleep apnea, per numerous VA outpatient records.  
Hickson element (1) is accordingly met.

With respect to Hickson element (2), in-service disease and 
injury, there is no medical evidence of a sleep disorder in 
service, and the veteran specifically denied having any 
sleeping problems in service during his personal hearing.  
See the March 2005 hearing transcript, pages 6-7.  The 
veteran was seen once during active duty in December 1990 for 
cold symptoms; no complaints as to trouble sleeping were made 
at that time.  On his report of medical history during annual 
examination in September 1992, he specifically denied sleep 
problems, and clinical evaluation at that time was normal.  
Finally, the veteran does not contend any particular injury 
from service leading to sleep apnea. 

Hickson element (2) has therefore not been met, and the claim 
fails on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence of a sleep disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking also.  The veteran has testified that VA clinicians 
have informed him "there is a possibility" that his current 
sleep apnea is related to his active Persian Gulf service.  
See the March 2005 hearing transcript, page 6.  However, any 
such opinion indicating a "possible" relationship is 
speculative, general or inconclusive in nature, which the 
Court has determined cannot support a claim.   See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].

To the extent that the veteran himself, or other laypersons 
such as his representative contend that a medical 
relationship exists between his current sleep apnea and 
service, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran has not submitted 
competent medical evidence of in-service sleep apnea or 
continuous sleep apnea since service.  He was first diagnosed 
as having sleep apnea in 2001, almost a decade after 
separation from active service.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  See also Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  There is no evidence of 
chronicity and/or continuity of symptomatology of the 
veteran's sleep apnea.  Such evidence is simply lacking in 
this case.  Indeed, attention must be given to the negative 
findings of the veteran's May 1993 Persian Gulf War registry 
examination.  The Board further notes that the veteran did 
not claim a sleep disorder in his February 1994 claim for VA 
compensation.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

The veteran's main contention for service connection is based 
on a theory that his current sleep apnea is caused by an 
undiagnosed illness due to Persian Gulf service.  See 38 
C.F.R. § 3.317 (2007).  However, sleep apnea is manifestly a 
diagnosed condition.  Thus, the Persian Gulf theory is 
untenable.

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sleep apnea.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


